 

Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

EXHIBIT 10.24AC

SEVENTY-NINTH AMENDMENT

TO THE

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

csg SYSTEMS, INC.

AND

TIME WARNER CABLE INC.

This Seventy-ninth Amendment (the “Amendment”) is made by and between CSG
Systems, Inc., a Delaware corporation (“CSG”), and Time Warner Cable Inc.
(“TWC”).  CSG and TWC entered into a certain CSG Master Subscriber Management
System Agreement executed March 13, 2003 (CSG document no. 1926320), and
effective as of April 1, 2003, as amended (the “Agreement”), and now desire to
further amend the Agreement in accordance with the terms and conditions set
forth in this Amendment.  If the terms and conditions set forth in this
Amendment shall be in conflict with the Agreement, the terms and conditions of
this Amendment shall control.  Any terms in initial capital letters or all
capital letters used as a defined term but not defined in this Amendment, shall
have the meaning set forth in the Agreement.  Upon execution of this Amendment
by the parties, any subsequent reference to the Agreement between the parties
shall mean the Agreement as amended by this Amendment.  Except as amended by
this Amendment, the terms and conditions set forth in the Agreement shall
continue in full force and effect according to their terms.

CSG and TWC agree to the following as of the Effective Date:

1.

TWC desires to use, and CSG agrees (i) to design, develop and implement a user
interface and TWC application integration enhancement for TWC IntelligentHome
services for the purpose of enhancing order entry from CSG's Advanced Customer
Service Representative ("ACSR®") Order Workflow for TWC's customer service
representatives that will include integration with the TWC IntelligentHome
serviceability and lead management web services and (ii) to provide hosting
services (the "Enhancement").  

CSG shall perform the design and development services for the user interface and
implementation of the Enhancement pursuant to that certain Statement of Work
between CSG and TWC (CSG document no. 2504344) (the "SOW").  In addition,
following implementation of the Enhancement and commencing immediately following
Acceptance (as defined in the SOW) of such Enhancement by TWC, CSG shall provide
Support Services for the Enhancement.  In addition, CSG shall provide up to
************ (**) ***** of support per ***** (the "Support Hours") for the
Enhancement (the "Enhancement Support Services") for the Monthly Recurring
Support Fees specified in Section 2 below, as follows:

(a)

Enhancement Support Services shall address production issues which shall include
operations support and answering functional questions.  In addition, Enhancement
Support Services shall include any changes to the Enhancement required in
connection with further enhancements, development, new features, new
functionality, products, and/or any configuration changes, in each case,
requested by TWC.  

(b)  Any Enhancement Support Services requested by TWC which CSG anticipates
will be too substantial to be performed within TWC’s accrued Support Hours will
be submitted to TWC in the form of a quote, with estimated hours and fees, and
shall be subject to a separate mutually agreed upon Statement of Work.  

Unused Support Hours in any month shall ********** ****** *** ************
******** ******* and *** ** **** by TWC for Enhancement Support Services during
such ******** *******; any Support Hours not used within the respective ********
******* will not be carried over to any succeeding ******** *******.  Following
commencement of the Enhancement Support Services, CSG shall continue to provide
such Enhancement Support Services through the earlier of (a) termination or
expiration of the Agreement (and any Termination Assistance Period, as defined
in the Agreement) or (b) termination of the Enhancement Support Services as set
forth below.  TWC may terminate use of the Enhancement upon ****** (**) ****'
prior written notice (email shall be sufficient) to CSG and TWC shall have no
further obligation for the Monthly Recurring Support Fee following such
termination.



 

--------------------------------------------------------------------------------

 

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

2.

As a result, Schedule F, "Fees," of the Agreement shall be amended to add the
following fees for the Services to be performed in connection with the
development, implementation, hosting and support of the order entry enhancement
to the TWC IntelligentHome services



Description of Item/Unit of Measure

Frequency

Fee

IntelligentHome Order Entry Enhancement

 

 

(a) Implementation Fees (Note 1)

*** ****

*****

(b) Monthly Recurring Support Fees (Note 2)(Note 3)

*******

$*******

(c) Hosting Fee (Note 4)

*******

*****

Note 1: Design, development, and implementation of the Enhancement as set forth
in that certain Statement of Work (CSG document no. 2504344) by and between TWC
and CSG (the “SOW”).

Note 2: The Monthly Recurring Support Fee is subject to increase pursuant to
Section 5.4 of the Agreement, commencing in 2015.

Note 3: CSG shall provide Support Services for the Enhancement; problems shall
be reported and resolved, in accordance with the priority levels set forth in
Section II. of Schedule H of the Agreement.  Support Services shall commence
after Acceptance (as defined in the SOW) of the Enhancement by TWC. Support
Services shall include up to ************ (**) ***** ******* for Enhancement
Support Services; any unused Support Hours in any month shall ********** ******
*** ************ ******** ******* and *** ** **** by TWC for Enhancement Support
Services during such ******** *******; any Support Hours not used within the
respective ******** ******* will not be carried over to any succeeding period;
any Support Hours Services in excess of TWC’s accrued Support hours shall be set
forth in a mutually agreed Statement of Work and shall be provided at TWC's
then-current Technical Services fee.  

Note 4: CSG will host the Enhancement on the CSG hardware used for the Order
Account Audit Tool services and hosting described in that certain Fifty-seventh
Amendment executed by the parties, effective as of December 21, 2011 (CSG
document no. 2309497) (the "OAAT Amendment"), at ** ********** Monthly Hosting
Fees; provided, however, that in the event, TWC discontinues use of such OAAT
Amendment services and hosting, CSG’s hosting of the Enhancement shall be
subject to the parties mutually agreeing in writing to reasonable Monthly
Hosting Fees for such hosting services. In the event CSG and TWC are unable to
mutually agree upon a Monthly Hosting Fee within ****** (**) **** of TWC’s
discontinuance of the Contract Management System services and hosting, CSG may
discontinue its provision of the hosting services for the Enhancement upon
****** (**) **** prior written notice to TWC.

3.

For avoidance of doubt, Participating Affiliates may use the Enhancement without
incurring any additional fees hereunder, without any requirement that such
Enhancement be set forth in any such Participating Affiliate’s Affiliate
Addendum.  In addition to TWC’s termination rights set forth above and in
Article 6 of the Agreement, TWC shall also have the right to terminate any
Participating Affiliate’s use of the Enhancement, if applicable, for
convenience, without notice to CSG.

THIS AMENDMENT is executed as of the day and year last signed below (the
Effective Date").

 

 

time warner cable inc. (“TWC”)

 

CSG SYSTEMS, INC. (“CSG”)

 

By:

 

/s/ Sully McConnell

 

By:

 

/s/ Joseph T Ruble

 

Name:

 

Sully McConnell

 

Name:

 

Joseph T. Ruble

 

Title:

 

Vice President

 

Title:

 

EVP, CAO & General Counsel

 

Date:

 

March 11, 2014

 

Date:

 

17 March 2014

 

 